              Case 5:18-cr-00258-EJD Document 647 Filed 12/16/20 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA


                                        CRIMINAL MINUTES

    Date: December 16, 2020        Time: 45 minutes             Judge: NATHANAEL M. COUSINS
    Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes
    1

For the Government: John Bostic, Robert Leach
For Defendant Holmes: Lance Wade, Patrick Looby, Amy Saharia

    Deputy Clerk: Lili Harrell                        Court Reporter: Irene Rodriguez



                                 PROCEEDINGS – MOTION HEARING

Defendant present and out of custody. Parties and defendant consent to proceeding held by Zoom
webinar.

[559] Government’s Motion for Order that Defendants Lack Individual Privilege Interest in Theranos
Corporate Documents – held.

In camera submission by defendant due December 21, 2020.

Court takes motion under submission with written order to be issued.




,




cc:
